PER CURIAM.
We affirm the judgments and sentences in this Anders1 appeal with one exception. The assessment of $100 pursuant to section 893.13(4)(b), Florida Statutes,2 is stricken because the defendant was not sentenced for a drug offense. The statute specifically requires that a sentence be imposed for a drug offense before these costs may be assessed. Verderosa v. State, 671 So.2d 806 (Fla. 5th DCA1996).
AFFIRMED AS MODIFIED.
PETERSON, CJ., and COBB and HARRIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. This provision is now found at section 893.13(8)(b), Florida Statutes.